—In a proceeding pursuant to Family Court Act article 10, the grandmother-former kinship foster mother of three children appeals, as limited by her brief, from stated portions of three orders of the Family Court, Queens County (Gage, J.), all dated January 17, 1995 (one for each child), which denied petitions for extension of placement of the children, thereby terminating foster care payments, and released the children to the appellant’s care. Justice Bracken has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
The Family Court did not improvidently exercise its discretion in denying an extension of placement and terminating foster care (see, Family Ct Act § 1055 [b] [i], [iv] [A]). Under the particular circumstances of this case, the court’s determination was consistent with the best interests of the children (see, Family Ct Act § 1055 [b] [iv] [B]). Bracken, J. P., Miller, Altman and Krausman, JJ., concur.